Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “the bottom” lacks clear antecedent basis in the claim.  In line 14, “second control” should be –second accelerator control-.
In claim 4, the term “preferably” renders the structure that follows indefinite, because it is not clear if the structure following “preferably” is required.
In claim 5, line 3, “and/or” is redundant in that is followed by the “or both”, in that the term “or both” corresponds to the “and” of the term “and/or”.
In claim 6, lines 3-4, “the rear” and “the front” lack clear antecedent basis in the claim.
In claim 8, it appears to be inaccurate to claim “the whole sliding surface of the vehicle is in contact with the ground” when the upwardly turned front end of the body is also part of the sliding surface and it is not normally in contact with the ground surface when the majority of the bottom contacts the ground.
In claim 14, line 5, “preferably” is indefinite, as discussed above.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schomers (USPN 2,967,578).
Regarding claim 1, Schomers teaches a motorized snow or ice vehicle 11 (“snow vehicle … useful in mountainous and rugged terrain over snow”, see col. 1, lines 15-18) comprising a body 12, a sliding surface 12a at the bottom of said body (see Figures 5-6), a first wheel or endless track 22, 25, at one side of the vehicle and a second wheel or endless track 22, 25, at the opposite side of the vehicle, both attached to the outside of the body, and a seat 13A (inside cab 12), further comprising: a first motor 74 attached to one side of the body and a second motor 74 (a hydraulic 64 or electric 74 motor is provided for each track 22) attached to the opposite side of the body, wherein the first motor is in drive connection with the first wheel or endless track and the second motor is in drive connection with the second wheel or endless track, wherein the vehicle further comprises a first accelerator control for the first motor and a second control for the second motor (two controllers 72, as seen in Figure 6, for example, are provided to control respective motors 74), wherein first accelerator control and second accelerator control are working independently of each other (separate handles are provided for independent control of the motors).
Regarding claim 2, Schomers teaches that the seat (provided in the cab body 12, as seen in Figures 5 and 6) is mounted between the first wheel or endless track and the second wheel or endless track. 

Regarding claim 6, Schomers teaches the endless tracks are attached to the body at the rear of the vehicle and wherein the sliding surface at the bottom the body is in the front of the vehicle, as broadly recited (the attachment of the tracks to the body is at least at the rear of the body and the side surface at least a portion of the slide surface is at the front of the vehicle, as seen in Figure 1).  
Regarding claim 7, Schomers teaches a suspension system for endless tracks, wherein the suspension system allows for a vertical motion of the wheels or the endless tracks (see Figures 5 and 6, col. 4, lines 25-39).
Regarding claim 8, the first endless track and the second wheel endless track at each side of the vehicle can be raised or lowered independently of each other (see col. 5, lines 20-23; separate motors and control cables can be used to independently move the tracks), wherein the whole sliding surface of the vehicle is in contact with the ground when the first and second endless tracks are raised off the ground (see Figure 5, the tracks 25 ca be positioned above the slide surface of the body 12A).
Regarding claim 9, the first endless track and the second endless track at each side of the vehicle can be raised or lowered mechanically (sliding or pivoting mechanisms are mechanical raising and lowering means, as broadly recited).
Regarding claim 10, the first endless track and the second endless track at each side of the vehicle can be raised or lowered electrically (electric motors 74) via a wheel suspension, with control levers 72.  
Regarding claim 11, at least half of the sliding surface touches the surface on which the vehicle is moving when the endless tracks are lowered (the tacks can be lowered to a level where the sliding 
Regarding claim 12, wherein the sliding surface (bottom body 12) is curved upwards at the front of the vehicle (see Figure 1).  
Regarding claim 13, the whole sliding surface of the vehicle is at the bottom said body and formed by said body.
Regarding claim 17, the first endless track and the second endless track at each side of the vehicle can be raised or lowered via a mechanical wheel suspension (the slides and pivots for lifting the tracks are mechanical, as broadly recited).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schomers in view of Borud (PGPub 2018/0043932).
Regarding claims 4 and 16, Schomers teaches that the first motor and second motor are electric motors “electric drive motor 74” is described in col. 5, line 16) wherein the first and second electric motor are arranged in the first and second endless tracks, respectively (see Figure 6, electric motor 74 is mounted in the drive wheel 21B of track 25).  It fails to specifically refer to at least one battery which is located at the bottom, preferably underneath the seat, of the vehicle. 

It would have been obvious to one of ordinary skill in the art to provide the Schomers vehicle with batteries for powering the electric motors and locating the batteries at the center of the bottom of the vehicles, as taught by Borud, in order to provide readily available, stored power to the motors and locate the batteries in a protected and weight balanced location on the vehicle.
Regarding claim 5, Borud also teaches the at least one battery is chargeable via recuperation from the first and/or second endless track by braking the vehicle (regenerative braking is taught in para [0057], lines 6-9).  
Regarding claim 15, Schomers is silent regarding the placement of the seat on the inner bottom of the body.  Borud teaches 148 positioned on tub 142, which forms the inner bottom of the body).  It would have been obvious to one of ordinary skill in the art to attach the Schomers seat to the inner bottom of the body, as taught by Borud, in order to position the passengers in a weight balanced portion of the vehicle.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schomers in view of Konrardy (USPN 10,395,332).
Schomers lacks a computer-controller, wherein the computer-controller controls the at least one battery of the electro motors and measures the battery charge and the distance of the vehicle to the next battery charging station, wherein the computer-controller, preferably contains GPS-coordinates.  
Konrardy teaches a computer-controller 114 for an electric motor powered vehicle 108, wherein the computer-controller controls the at least one battery of the electro motors and measures the 
I would have been obvious to one of ordinary skill in the art to provide Schomers with a computer controller that controls the battery for the motors, measures battery charge and distance to a charging station, as taught by Konrardy, in order to avoid the losing power due to lack of battery charge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berardi and Patee each show a vehicle having a sliding body and vertically movable tracks.
Bruening and Bailey each show a vehicle with a sliding body and vertically movable wheels.
Shelton teaches a vehicle with a sliding surface at the front and a pair of tracks at the rear.
Rantasa shows a sled with a track drive at its rear. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/amb/